 
 
I 
111th CONGRESS
1st Session
H. R. 3704 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2009 
Mr. Deal of Georgia introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize a Department of Veterans Affairs major medical facility lease in Atlanta, Georgia. 
 
 
1.Authorization of major medical facility lease, Atlanta, Georgia The Secretary of Veterans Affairs may carry out a major medical facility lease for a Specialty Care Clinic in Atlanta, Georgia, in an amount not to exceed $5,172,000. 
 
